Exhibit 10.1

 

COMMERCIAL LEASE AGREEMENT


 

This Commercial Lease Agreement (the “Agreement”) is made this 25rd day of
April, 2013, between WACREB, LLC a California limited liability company (the
“Owner”), and BIOLARGO, INC., a Delaware corporation, (the “Tennant”).




1.     Lease. Owner does hereby grant to Tennant a lease to use and occupy those
certain premises commonly known as approximately 5,500 square feet of a larger
30,022 rentable square feet located at 3500 W. Garry Avenue, Santa Ana, CA (the
“Building”) as shown on Exhibit A attached hereto (the “Premises”). The space
consists of the entire front office, (approximately 4,500 square feet) and 1,500
square feet of Warehouse space as the Owner designates from time to time for the
storage of materials or finished product. The term of this Lease shall commence
on May 1, 2013, and continue on a month-to-month basis; provided however, Leasor
and Leasee may terminate this Lease earlier upon at least Ninety (90) days
written notice for any reason. Tennant agrees to pay Owner monthly Lease fee in
the amount of Three Thousand Five Hundred Seventy-Five and 00/100 Dollars
($3,575.00), in advance, on the first day of each month during the term. Any fee
payments received five (5) or more days after the beginning date of each month
will be subject to a service charge equal to five percent (5%) of the unpaid
amount.




2.     Security Deposit. Tennant shall deposit the amount of Three Thousand Five
Hundred Seventy-Five and 00/100 Dollars ($3,575.00) with Owner as a Security
Deposit upon the execution of this Agreement. If Tennant defaults with respect
to any fee or other sum due to Owner as provided for in this Agreement and
Tennant fails to cure such default within ten (10) days of Owner’s written
notice specifying the details thereof, Owner may use any part of the Security
Deposit for the payment of any fee or any other sum in default. Tennant shall
not be entitled to interest on such deposit. If Tennant shall fully and
faithfully perform every provision of this Agreement to be performed by it, the
Security Deposit or any balance thereof shall be returned to Tennant within
thirty (30) days after termination of this Agreement.




3.     Payment Methods. At the option of the Leasee, it may, in its sole
discretion, choose to pay any cash obligations due by issuing to the Owner, or
its designee, shares of common stock in BioLargo in lieu of cash. The number of
shares to be issued as payment, shall be calculated on the following formula:
the amount due, divided by the average closing price of our stock for the 20
business days prior to the due date, the sum of which shall equal the total
number of shares to be issued. Rent will be due on a monthly basis paid in
advance.




4.     First Payment.   Tennant shall issue 53,572 number of shares of common
stock within 30 days of execution of this Agreement as payment in full for the
security deposit due of $3,575.00 plus three months rent due ($3,750 x 3) which
equals $11,250 for grand total of $15,000. (Calculation of the number of shares
is as follows: $15,000 / $.28 = 53,572 shares)

 



 

 

 

 

 

Initials



 
1

--------------------------------------------------------------------------------

 

 


5.     Signage. Tennant shall have the right to add commercially reasonable
signage to the building at its own expense, subject to the prior approval of the
Owner, which shall not be unreasonably withheld.




6.     Covenants. Tennant agrees that the Premises have been inspected and are
accepted “as is” by Tennant in their present condition. Tennant shall not
sublease the whole or any part of the Premises, nor assign this Agreement to any
other without the prior written consent of Owner, which may be withheld in
Owner’s sole discretion. Owner shall have the right upon reasonable prior notice
to enter the Premises during normal business hours to examine its condition or
to show said Premises to prospective purchasers, mortgagees or Tennants, and to
alter, improve or repair the Premises, without abatement of fees due. Tennant
shall make no structural or non-structural alterations without the prior written
consent of Owner, which may be withheld in Owner’s sole discretion. Tennant
shall keep the Premises and all equipment used in the operation thereof in good
condition and repair, shall be responsible for any damage to the Premises caused
by Tennant, its employees, agents, contractors, customers and invitees and shall
keep the Premises in a clean and sanitary condition, providing for regular trash
and garbage removal. Tennant shall comply with all governmental laws, ordinances
and regulations applicable to the use of the Premises and its occupancy and
shall promptly comply with all governmental orders and directions for the
correction, prevention and abatement of any violations in or upon, or in
connection with, the Premises, all at Tennant’s sole expense.




7.     Indemnity and Insurance. Owner shall not be liable and Tennant hereby
waives all claims against Owner for any damage to any property or any injury to
any person in or about the Premises or the Building by or from any cause
whatsoever (including without limiting the foregoing, rain or water leakage of
any character from the roof, windows, walls, basement, pipes, plumbing works or
appliances, the building not being in good condition or repair, gas, fire, oil,
electricity or theft), except to the extent caused by or arising from the gross
negligence or willful misconduct of Owner or its agents, employees or
contractors. Tennant shall protect, indemnify and hold the Owner and Owner’s
property manager harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of (a)
any damage to any property (including but not limited to property of Owner) or
any injury (including but not limited to death) to any person occurring in, on
or about the Premises or the Building to the extent that such injury or damage
shall be caused by or arise from any actual or alleged act, neglect, fault, or
omission by or of Tennant or its agents, employees, contractors or invitees to
meet any standards imposed by any duty with respect to the injury or damage; (b)
the conduct or management of any work or thing whatsoever done by the Tennant in
or about the Premises or from transactions of the Tennant concerning the
Premises; (c) Tennant’s failure to comply with any and all governmental laws,
ordinances and regulations applicable to the condition or use of the Premises or
its occupancy; or (d) any breach or default on the part of Tennant in the
performance of any covenant or agreement on the part of the Tennant to be
performed pursuant to this Agreement.

 



 

 

 

 

 

Initials



 
2

--------------------------------------------------------------------------------

 

 

Tennant shall keep in force throughout the term of this Agreement: (a) a
Commercial General Liability insurance policy or policies to protect the Owner
and Owner’s property manager against any liability to the public or to any
invitee of Tennant or Owner incidental to the use of or resulting from any
accident occurring in or upon the Premises with a limit of not less than
$1,000,000.00 per occurrence and not less than $2,000,000.00 in the annual
aggregate; (b) Business Auto Liability covering owned, non-owned and hired
vehicles with a limit of not less than $1,000,000 per accident; (c) insurance
protecting against liability under Worker’s Compensation Laws with limits at
least as required by statute; and (d) All Risk or Special Form coverage
protecting Tennant against loss of or damage to Tennant’s alterations,
additions, improvements, carpeting, floor coverings, panelings, decorations,
fixtures, inventory and other business personal property situated in or about
the Premises to the full replacement value of the property so insured. Each of
the aforesaid policies shall (a) be provided at Tennant’s expense; (b) name the
Owner and building management company, if any, as additional insureds; (c) be
issued by an insurance company with a minimum Best’s rating of “A:VII”, and (d)
provide that said insurance shall not be canceled unless thirty (30) days prior
written notice (ten days for non-payment of premium) shall have been given to
Owner; and said policy or policies or certificates thereof shall be delivered to
Owner by Tennant upon the commencement of this Agreement and at least thirty
(30) days prior to each renewal of said insurance.




8.     Default. If Tennant shall fail to keep and perform any of the covenants
and agreements herein contained after five (5) days written notice from Owner,
Owner may terminate this Agreement and exercise any and all remedies permitted
by law, including summary eviction proceedings. In the event Owner reenters the
Premises as provided herein, Owner shall have the right to remove all personal
property located therein and to place such property in storage at the expense
and risk of Tennant.




9.     Use. Premises shall be used for Storage of non hazardous materials and
related permitted uses.




10.   Utilities. Tennant shall pay for all water, gas, heat, light, power,
telephone, sewer, sprinkler system charges and other utilities and services used
on or from the Premises, together with any taxes, penalties, and surcharges or
the like pertaining thereto and any maintenance charges for utilities.

 



 

 

 

 

 

Initials



 
3

--------------------------------------------------------------------------------

 

 

11.     Hazardous Materials. Tennant shall not, and shall not direct, suffer or
permit any of its agents, contractors, employees, Leasees or invitees to at any
time handle, use, manufacture, store or dispose of in or about the Premises any
(collectively “Hazardous Materials”) flammables, explosives, radioactive
materials, hazardous wastes or materials, toxic wastes or materials, or other
similar substances, petroleum products or derivatives or any substance subject
to regulation by or under any federal, state and local laws, regulations and
ordinances relating to the protection of the environment or the keeping, use or
disposition of environmentally hazardous materials, substances, or wastes
(collectively “Environmental Laws”). Tennant shall protect, defend, indemnify
and hold each and all of Owner’s, Owner’s investment manager, and the trustees,
board of directors, officers, general partners, beneficiaries, stockholders,
employees and agents of each of them harmless from and against any and all loss,
claims, liability or costs (including court costs and reasonable attorney’s
fees) incurred by reason of any actual or asserted failure of Tennant to fully
comply with all applicable Environmental Laws, or the presence, handling, use or
disposition in or from the Premises of any Hazardous Materials, or by reason of
any actual or asserted failure of Tennant to keep, observe, or perform any
provision of this paragraph. Owner covenants and agrees to reciprocally
indemnify, defend and save Tennant harmless against any and all loss, claims,
liability or costs (including court costs and reasonable attorneys’ fees)
occasioned by Owner’s failure to comply with all applicable Environmental Laws
or the presence, handling, use or disposition in or from the Premises of any
Hazardous Materials caused by Owner, its employees or representatives. The
indemnifications set forth above on the part of Tennant and Owner shall survive
the expiration or earlier termination of this Agreement.




12.     Surrender; Holding Over. Tennant agrees, upon termination of this
Agreement, to peacefully quit and surrender the Premises without notice, leave
the Premises neat and clean, and deliver all keys to the Premises to the Owner.
If Tennant, without the implied or expressed consent of Owner, shall hold over
after the expiration of the term of this Agreement, Tennant shall remain bound
by all covenants and agreements herein, except that the tenancy shall be of
sufferance at 200% of the Lease fee provided for herein, and Tennant shall be
responsible for any damages to Owner resulting from holding over.




13.     Notices. Any notice or document required or permitted to be delivered
under this Agreement shall be addressed to the intended recipient, shall be
transmitted personally, by fully prepaid registered or certified United States
Mail return receipt requested, or by reputable independent contract delivery
service furnishing a written record of attempted or actual delivery, and shall
be deemed to be delivered when tendered for delivery to the addressee at its
address set forth beneath the parties’ signatures below, or at such other
address as it has then last specified by written notice delivered in accordance
with this Paragraph 13, as written below:

 



 

 

 

 

 

Initials



 
4

--------------------------------------------------------------------------------

 

 


Notice Address for Biolargo, Inc.




Attention: Dennis Calvert




Box 3950




Laguna Hills, C 92654-3950




With a Fax Copy to 949-625-9819 and Email to Dennis.Calvert@BioLargo.com




14.     Limitation of Liability. Redress for any claim against Owner under this
Agreement shall be limited to and enforceable only against and to the extent of
Owner’s interest in the Building. The obligations of Owner under this Agreement
are not intended to be and shall not be personally binding on, nor shall any
resort be had to the private properties of, any of its or its investment
manager’s trustees, directors, officers, partners, beneficiaries, members,
stockholders, employees, or agents, and in no case shall Owner be liable to
Tennant hereunder for any lost profits, damage to business, or any form of
special, indirect or consequential damages.




 



OWNER:

TENNANT:

WACREB, LLC, California limited liability company

BIOLARGO, Inc., a Delaware corporation

     

By:

/s/Thomas Bercaw

By:

/s/Dennis Calvert



Name: Thomas Bercaw

Name: Dennis Calvert



Title: President WACREB

Title: President / CEO



Date: 4-26-2013

Date: 4-25-2013

     

 





 

 

 

 

 

Initials



 
5

--------------------------------------------------------------------------------

 

 

EXHIBIT A – SITE PLAN




attached to and made a part of the Commerical Lease Agreement bearing the
Reference Date of April 25, 2013 between




WACREB, LLC as Owner and
BIOLARGO, INC., as Tennant




[3500 W. Garry Avenue, Santa Ana, Ca]

 

Office Space Shown in Green

 

[blgo20130502_8kex10-1img003.gif] 

 

 

 

 

 

 

Initials

 
6

--------------------------------------------------------------------------------

 

 

Proposed Warehouse Space (shown in Green) (which is subject to relocation from
time to time, as determined by the Owner)

 

[blgo20130502_8kex10-1img004.gif]

 

 



 

 

 

 

 

Initials



7